Citation Nr: 1410372	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-39 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability claimed as acute bronchitis and pneumonia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1963.  He also had many years of service in the Reserves and National Guard until he retired in 2002 with periods of active duty for training (ACDUTRA) 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Affairs (VA), which denied service connection for acute bronchitis and pneumonia with breathing problems.  

A videoconference hearing was held at the RO in March 2009 before a Veterans Law Judge (VLJ).  The Board remanded the matter for additional development in September 2009.  

The VLJ who conducted the March 2009 hearing retired before the appeal was returned to the Board.  The Veteran accepted an offer for a second hearing before another VLJ, and the Board remanded the appeal in March 2013 so that the hearing could be scheduled.  The Veteran appeared at a second videoconference hearing before the undersigned at the RO in January 2014. 

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination for his claimed respiratory disability in September 2010.  The examiner opined that the current chronic bronchitis was less likely than not related to his service-related episode of acute bronchitis.  The rationale was that the Veteran had only one episode of acute bronchitis during service, which had resolved.

However, the Veteran testified at the January 2014 hearing that he was treated on three occasions during service for bronchitis, and sought private treatment for bronchitis very soon after discharge from service.  Although these records are no longer available, he stated that he continued to experience periodic episodes of bronchitis after discharge and had continued to experience similar episodes.  He states that he was treated for respiratory illnesses while on ACDUTRA on several occasions, including a 1986 episode. while on a training exercise in Belgium.  He said he was also treated for tuberculosis and an additional episode of bronchitis on two occasions in the 1990s during ACDUTRA.  

Service treatment records from the Veteran's service in the Reserves and National Guard confirm that he was treated for bronchitis while on ACDUTRA in April 1998 and May 1998.  April and June 1995 records show treatment for what was believed to be an upper respiratory infection, while another June 1995 service treatment record shows that the Veteran tested positive for tuberculosis.  Finally, while there is no record of treatment for bronchitis in Belgium, the Veteran's personnel records show that he was awarded the Overseas Training Ribbon in the 1980s.  Further examination is warranted.  

Finally, the Veteran reported at the September 2010 VA examination that his most recent hospitalization for bronchitis had been in 2007.  Records of the hospitalization have not been obtained.  VA has a duty to seek these records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify where he was hospitalized for bronchitis in 2007.  Take the necessary steps to obtain the records.

2.  After the records requested above have been obtained, to the extent possible, schedule the Veteran for a VA examination.  The examiner should state that the claims folder has been reviewed, as well as the electronic record.  All indicated tests and studies should be conducted.  

The examiner should state whether any current respiratory disease or disability, is as likely as not related to any illness or event during active duty or active duty for training, to include the December 1961 treatment for bronchitis; the January 1963 upper respiratory infection; a possible 1986 episode of bronchitis in Belgium; the 1995 episodes of upper respiratory infection and positive test for tuberculosis; and the April to May 1998 treatment for bronchitis.  

(a current disease or disability is one shown at any time since around the time of the claim for service connection)

The reasons for all opinions should be provided in detail.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons for the inability to provide the opinion should be included, and any missing evidence that might enable the opinion to be provided should be identified.  

3.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

